Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 05/26/2020.  
This application is a continuation U.S. application No. 16/579,339, filed on 09/23/2019, now US patent No. 10,693,384; which is continuation-in-part of application No. 16/453,705 filed on 06/26/2019, now Pat. No. US 10,554,140 issued on May 05/12/2020.
The information disclosure statements (IDSs) submitted on 08/05/2020 and 12/01/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.  
The drawings filed on 05/26/2020 are acceptable.
Applicant has canceled claims 1-20.
Claims 21-40 are pending and have been examined.

Allowable Subject Matter
Claims 21-40 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 21, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a sample and hold (S/H) circuit coupled to sample the voltage sensed on the SR-SNS pin and to provide a sampled voltage; a second voltage-to-current converter coupled to the S/H circuit to receive the sampled voltage and to convert the sampled voltage to a feed-forward current; and a signal generation circuit coupled to the second voltage-to-current converter to receive the feed-forward current and to generate feed-forward signals used to control operation of a primary side of the AC-DC converter”.
In re to claim 30, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a first voltage-to-current converter coupled to the VBUS_IN pin and to the SR- SNS pin to remove a component of the output bus voltage from the voltage sensed on the SR-SNS pin; a sample and hold (S/H) circuit coupled to sample the voltage sensed on the SR- SNS pin and to provide a sampled voltage; a second voltage-to-current converter coupled to the S/H circuit to receive the sampled voltage and to convert the sampled voltage to a feed-forward current; and a signal generation circuit coupled to the second voltage-to-current converter to receive the feed-forward current and to generate feed-forward signals that are used by the secondary side IC controller to control operation of the primary side of the AC-DC converter41Cypress Docket No.: CD19026CTP2extract from the IFF information on VIN and generate FF signals used by the secondary side controller to control the flyback converter.  ”.
In re to claim 38, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “removing, by a first voltage-to-current converter of the secondary side IC controller, a component of the output bus voltage from the voltage sensed on the SR-SNS pin; sampling the voltage sensed on the SR-SNS pin and providing a sampled voltage; converting, by a second voltage-to-current converter of the secondary side IC controller, the sampled voltage to a feed-forward current; generating, by a signal generation circuit of the secondary side IC controller, feed- forward signals based on the feed-forward current; and using the feed-forward signals to control operation of a primary side of the AC-DC converter”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 22-29, claims 22-29 depend from claim 21, thus are also allowed for the same reasons provided above.     
In re to claims 31-37, claims 31-37 depend from claim 30, thus are also allowed for the same reasons provided above.
In re to claims 39 & 40, claims 39 and 40 depend from claim 38, thus are also allowed for the same reasons provided above.     
        	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/YEMANE MEHARI/Primary Examiner, Art Unit 2839